Sims, P.,
dissenting:
As the second contract, namely, that of date November 17,1921 (“Exhibit B,” as designated in the record), was executed by all parties, that contract, when read in the light of the surrounding circumstances as shown ■ by the parol evidence, fixed the respective rights of the parties. The prior contract and the parol negotiations of the parties were all merged in the contract of November 17, 1921, hereinafter referred to as “the contract.”'
This action was brought by the defendants in error, Kaplan & Schiff (hereinafter called plaintiffs), to recover back the sum of $400.00 paid, on the date of the contract, on account of the purchase money for “the good will and lockers” sold as per the contract by them to the' plaintiffs in error, Branner and Pierce (hereinafter called defendants). The contract expressly pro-, vides in what event the $400.00 mentioned shall be paid back by the defendants to the plaintiffs, namely, “in the event that the * * (defendants), are unable to get the approval and consent of said Virginian- rail*623road to the subleasing by them of said property to the * * (plaintiffs), within the time above mentioned.”
The testimony for the defendants, which was uncontroverted, was that the approval and consent of the railway company was gotten by the defendants within the required time. So that, certainly, the plaintiffs had no right to recover back the said $400.00 under the provision of the contract just mentioned.
As appears from the record, the plaintiffs base their alleged right to recover back said $400.00 on two grounds, which will be dealt with in their order as stated below, namely:
1. That by the contract they bought, and the defendants undertook to sell to them, the right to do any kind of mercantile business they might choose to do on the preraises subleased to them as per the contract, unrestricted in any way, which included the right to sell “hot dogs.” They admit that they refused to further perform the contract on their part at the time fixed by the contract for its completion, namely, November 30, 1921, and that they so refused on the ground that they had by that time discovered that the sublease aforesaid would not give them the right to sell “hot dogs,” and that they had not discovered this until after the contract was executed by them.
There is direct conflict in the evidence for the respective parties on the subject of the surrounding circumstances existing at the time when the contract was executed. Since the verdict was in favor of the defendants, we must, of course, consider the facts thus in controversy to be as stated in the testimony for the defendants.
Ivor A. Page, a witness for the defendants, testified •on the subject under consideration as follows:
“That he was the attorney who drew the second *624agreement marked Exhibit ‘B,’ bearing date November 17, 1921, and that the plaintiffs wanted the defendants to put in the contract that they, the plaintiffs, had the right to sell ‘hot dogs’ and that the defendants refused to put it in the contract, stating that they were selling the business as it was and that they would not put in there that the plaintiffs had a right to do anything more than they, themselves, did; that the plaintiffs and defendants discussed this matter in his office and after the plaintiffs had asked that this be inserted in the contract and the defendants had refused, the second contract was drawn up and signed and delivered to the defendants by the plaintiffs, knowing that it had not been inserted in the contract; that on the day set for settlement the plaintiffs were not in'a position to settle as they had not raised the money, and that Mr. Nusbaum, an attorney who was trying to raise the money for the plaintiffs, called him and stated that he could not get it for them; that after that Mr. Sacks, who represented the plaintiffs in this case, came to his office with a check for $2,600.00, made out by some other party than the plaintiffs and stated that he could not pay the same unless the contract was changed so as to give the plaintiffs the right to sell ‘hot dogs,’ as the party who turned the check over to him, and who was lending the plaintiffs the money, would not deliver the check unless this change in the contract was made, and upon the defendants’ refusal to change the contract Mr. Sacks refused to deliver the check and plaintiffs refused to go through with the contract and demanded back the $400.00 which was deposited by them. That the plaintiffs never were in a position to settle and they stated to him that they did not have the money at the time of settlement, and Mr. Sacks stated this also; that the plaintiffs knew that they could only sell such *625things as Branner & Company did as they had discussed it in his office, and Branner & Company had refused to put it in written contract, and after the refusal the contract dated November 17th was drawn and executed and delivered by the plaintiffs to the defendants.”
There is nothing in the language of the contract whieh is in conflict with what is stated in this testimony. The language of the contract is entirely consistent with such testimony. And certainly, when the contract is read in the light of the surrounding circumstances disclosed by such testimony, it is manifest that the defendants, by the contract, did not undertake to sell to the plaintiffs, and that the plaintiffs did not buy of the defendants, the right to sell “hot dogs,” but “merely the business as it was,” namely, as it was being conducted by the defendants at the date of the contract.
The first ground on which the plaintiffs seek to recover must, therefore, fail; and the plaintiffs aré shown by the evidence to have themselves breached the contract by their action in refusing to complete it on the ground just stated.
2. The plaintiffs claim that by the contract the defendants undertook to give the plaintiffs a lease of the premises for the full term of four and a half years specified in the contract, free from any condition by which it might be terminated by the railroad company, the owner of the premises, before the expiration of such term; whereas the fact was that there was the following provision in the lease from the railroad company mentioned in the contract, namely, that should the railroad company, during said term, “require the said property or any part thereof for railroad purposes it shall, upon four months’ notice in writing to * * * (the de*626fendants) have the right to cancel this lease and take possession of said property, without any liability for damages * and that by reason thereof the lease given by the contract was subject to, and not free from, the aforesaid condition; so that the defendants did not give to the plaintiffs such a lease as by the contract they undertook to give, and that the defendants thereby breached the contract.
The answer to this is that, from a reading of the contract, it plainly appears, as I think, that by it the defendants did not enter into a general or unqualified obligation to give a lease for the term mentioned; but merely to do a particular thing, namely, to sublet the premises to the plaintiffs for the term mentioned, under the lease from the Virginian railroad, under which the premises were held by the defendants at the time of the contract, as is expressly set out in the contract.
This appears from the provisions of the contract,with respect to the lease, which are as follows:
“It is furthermore agreed that the parties of the second part will pay a rent of $400.00, four hundred dollars, monthly in advance. It is further agreed that the parties of the first part wdll give the parties of the second part a lease for four years and six months, from November 18, 1921, and rent to start December 1, 1921.
“It is further agreed that the Virginian railroad will have to approve, of the sublease and in case the Virginian railroad will not approve of said lease the said $400.00 will be returned to the parties of the second part.”
It is elementary law that all leases and contracts for leases, like all other contracts, are made subject to such conditions as are imposed by law.
*627The undertaking above mentioned gave the plaintiffs express notice that the source of title of the defendants, to the term undertaken to be demised, was the Virginian Railroad Company — a railroad corporation — and, hence, gave the plaintiffs notice that the term undertaken to be demised was subject to such conditions as are imposed by law on all cases of real estate made by such a corporation. One of such conditions is that whenever the property owned by such a corporation, which has been leased by it for private use, is needed for railroad purposes, the lease is terminated by operation of law — it becomes ultra vires. 1 Elliott on Railroads (3d ed.), sec. 490, et post. Therefore, the aforesaid provision, contained in the aforesaid original lease, was nothing more than a condition which was imposed by law; and, with or without such provision, the lease, which was undertaken to be given by the contract in suit, was not a lease free from, but one subject to, such condition; and there was no breach of the contract on the part of the defendants consisting of the failure to give such a lease as the contract provided that they should give.
The result follows, from what has been said above, that there was no breach of the contract on the part of the defendants; but that there was a breach of the contract on the part of the plaintiffs, as aforesaid.
Moreover, the testimony for the defendants is, in substance, to the effect that, due to the breach of the contract on the part of the plaintiffs, the defendants suffered actual damages, certainly to the extent of the $400.00 involved.
I think, therefore, that for the reasons above stated, that the case should be reversed, and that judgment should be entered in favor of the defendants, dismissing the action.
*628There are, however, two other views of the case which lead to the same result, which are as follows:
3. Before the time fixed by the contract for the giving of the lease by the defendants to the plaintiffs— whether it be considered that the contract was for the aforesaid sublease or a straight out lease from the defendants — the plaintiffs absolutely repudiated the •contract, not on the ground that the defendants could not give an unqualified lease for the term stipulated for, namely, for four years and six months, but on the ■sole ground that the lease provided for in the contract would not allow the sale of “hot dogs.” This action ■of the plaintiffs excused the defendants from making .any tender of any lease whatever. Barnes v. Morrison, 97 Va. 372, 378, 34 S. E. 93, and cases cited; McDaniel v. Daves, 139 Va. p. —, 123 S. E. 663 (opinion by Judge Burks handed down at this term).
As said in Barnes v. Morrison (opinion by Judge Buchanan), supra, at p. 378 (34 S. E. 69): “* * it is settled law that where a party to a contract absolutely ■repudiates it * * it excuses the other party from making any tender of performance on his part.”
4. If it were conceded that the contract obligated the defendants to give to the plaintiffs a lease for the term of four years and six months with no qualifications or contingencies whatever as to the length of such term, then this appears from the contract. Hence, it appears from the contract that the permission which was to be obtained from the railroad company by the •defendants was permission to make such lease for such full term unqualifiedly. And the testimony of the witness for the defendants, Ivor A. Page, on this subject is express that “the permission mentioned in the contract to sublet the premises to the plaintiffs, which was to have been gotten from the Virginian Bailroad *629Company by a certain time was gotten before that time.” This shows that, before the time fixed for the giving of the lease for four years and six months, the railroad company had given the defendants permission for them to give the plaintiffs the lease for such term. This was a permission to the defendants to give the lease for such full term. Having that permission, the defendants, at the time fixed by the contract for the giving of the lease, were in a position to have given the lease for the full term with, no qualification or contingencies whatever as to the length of the term — for liad the plaintiffs performed the contract on their part so as to have been entitled to receive the lease, and liad the defendants given the unqualified lease just mentioned under the said permission from the railroad ■company, it is obvious ■ that the railroad company would have been bound thereby in so far as such company could be lawfully bound, notwithstanding the provisions on the subject in the original lease to defendants.
So that I think that, on the two additional grounds mentioned also, the case should be reversed and that judgment should be entered in favor of the defendants.